Citation Nr: 1231597	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-38 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for dysphagia, to include as secondary to service-connected residuals of a tonsillectomy.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1946 to October 1947.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In November 2011, the Board remanded the Veteran's claim for further development.  The Board's November 2011 remand instructions and the subsequent actions by the RO and VA Appeals Management Center (AMC) will be further discussed below.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran's claimed disorder manifested by difficulty swallowing, diagnosed as mild dysphagia at the pharyngeal phase of swallowing, is not the result of his active duty, to include an in-service tonsillectomy, and is neither proximately caused or aggravated by his service-connected residuals of a tonsillectomy.  


CONCLUSION OF LAW

Service connection for a disorder manifested by difficulty swallowing, diagnosed as mild dysphagia at the pharyngeal phase of swallowing, is not warranted.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (the Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In the present case, VA's duty to notify the Veteran was satisfied by a February 2010 letter in connection with the present claim.  Specifically, in the letter, the RO provided the Veteran with a description of the evidence necessary to establish service connection under the theories of direct and secondary service connection as well as how VA determines disability ratings and effective dates as per the Court's decision in Dingess.  Since the fully satisfactory February 2010 VCAA letter was provided to the Veteran prior to the initial adjudication of his claim in June 2010, there exists no error in the timing of the VCAA notice to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All identified private treatment records and existing VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  As noted above, the Veteran was also provided the opportunity to testify at a hearing before a DRO and the Board.

As noted in the Introduction, the Board remanded the Veteran's claim for further evidentiary development in November 2011.  Specifically, the Board concluded that the March 2010 VA examination was inadequate for the purposes of adjudicating the Veteran's claim because it failed to address whether the Veteran's dysphasia is either (1) causally-related to his service, to include his in-service tonsillectomy (direct service connection) or (2) aggravated by his service-connected residuals of a tonsillectomy (secondary service connection due to aggravation as per Allen v. Brown, 7 Vet. App. 439, 448 (1995)).  As such, in the November 2011 remand, the Board instructed that the Veteran's VA claims file should be returned to the March 2010 VA examiner, if available, to obtain sufficient nexus opinions addressing these theories of entitlement.  See the November 2011 Board remand at page 5.  Thereafter, the Veteran's claims file was transferred to the March 2010 VA examiner who provided the requested opinions which, as will be discussed below, are adequate for the purposes of this decision.  See the December 2011 VA opinions.  In light of above, the Board concludes that the November 2011 remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The RO provided the Veteran with a March 2010 VA examination in connection with his claim and obtained further medical nexus opinions in December 2011, as discussed above.  The March 2010 VA examination report reflects that the Veteran's VA claims file was reviewed, the Veteran was physically examined and the examiner provided a diagnosis which was congruent with the remainder of the medical evidence of record.  Thereafter, the examiner provided a nexus opinion addressing one form of entitlement asserted by the Veteran.  See the March 2010 VA examination report.  Upon remand, the March 2010 VA examination reviewed the Veteran's claims file for a second time and offered additional nexus opinions which addressed the various theories of entitlement asserted by the Veteran.  See the December 2011 VA opinion.  The Board notes that the March 2010 VA examination report and the December 2011 VA opinions reflect that the examiner was apprised of the relevant medical history of the Veteran as it pertains to his dysphagia, and that the reports, which included discussion of the Veteran's current medical regime and medical history, are consistent with the remainder of the evidence in the claims file.  Accordingly, the Board finds that the March 2010 VA examination and December 2011 VA opinions, when taken together, are adequate for the purposes of this decision.  38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case and a supplemental statement of the case, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service Connection - Direct and Secondary

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

The evidence of record reflects that the Veteran has been diagnosed with mild dysphasia at the pharyngeal phase of swallowing.  See e.g. a March 2010 VA examination report.  Accordingly, element (1) has been demonstrated for both theories of entitlement.  

The Veteran's service treatment records reflect that he underwent an in-service tonsillectomy on December 6, 1946.  Further, in an October 2006 rating decision, the RO granted the Veteran's claim of entitlement to service connection for residuals of the in-service tonsillectomy; evaluated noncompensably (zero percent ) disabling, effective February 26, 2004.  Thus, element (2) has been demonstrated for both theories of entitlement.  

Thus, for element (3), medical nexus, to be satisfied, the evidence of record must reflect that his dysphagia is either (1) causally-related to his military service, to include his in-service tonsillectomy, (2) causally-related to his service-connected residuals of a tonsillectomy, or (3) aggravated by his service-connected residuals of a tonsillectomy.  See 38 C.F.R. § 3.310(a); see also Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

However, after review of the evidence of evidence, the Board notes that the nexus opinions of record are unfavorable to the Veteran's claims.  Specifically, after a review of the Veteran's claims file and physical examination of the Veteran, the March 2010 VA examiner stated that the Veteran's current dysphasia was less likely as not caused by his service-connected tonsillectomy.  In providing this opinion, the examiner noted the Veteran's history of experiencing a stroke in 1985 and the lack of evidence of operative and postoperative complications in connection with the in-service tonsillectomy as well as the lack of complaints of or treatment for difficulty swallowing "until recently."  See the March 2010 VA examination report.  

As noted in the November 2011 remand, the Board concluded that the March 2010 VA examination report was inadequate for the purposes of adjudicating the Veteran's claim because the stated opinion failed to address whether the Veteran's dysphasia is either (1) causally-related to his service, to include his in-service tonsillectomy (direct service connection) or (2) aggravated by his service-connected residuals of a tonsillectomy (secondary service connection due to aggravation as per Allen).  Accordingly, the Board remanded the Veteran's claims and sought clarifying opinions from the March 2010 VA examiner, if available, addressing these matters.  

The December 2011 examination request from the AMC copied the instructions to the VA examiner verbatim from the November 2011 Board remand.  See the November 2011 VA opinion request print out.  The Veteran's claims file was returned to the March 2010 VA examiner who, after a second review of the file, provided the requested opinions.  Specifically, the examiner opined that the Veteran's current dysphasia was not the result of his active duty, to include his in-service tonsillectomy.  In providing this opinion, the examiner noted that, while dysphasia is a common postoperative sequelae of a tonsillectomy and the Veteran's service treatment records in connection with this operation include reports of throat spasms and choking during postoperative recuperation, these symptoms did not persist throughout the remainder of his active duty and were not reported on the Veteran's separation examination.  The examiner also observed that a July 2007 VA examination in connection with the Veteran's claim to establish service connection for residuals of a tonsillectomy noted that his prior symptoms of throat spasms and choking had "long since stopped."  Also, the examiner opined that the Veteran's dysphasia was not aggravated by his service-connected residuals of a tonsillectomy, noting the lack of evidence documenting complaints of dysphasia or related symptoms between the time of the in-service tonsillectomy and his first reports of difficulty swallowing and related symptomatology, showing a remote onset of the Veteran's dysphasia compared to his in-service tonsillectomy.  See the December 2011 VA opinion.  

The only nexus evidence of record which is favorable to the Veteran's claim comes from the Veteran.  The Board acknowledges that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Here, the Veteran has asserted that his dysphasia is the result of his in-service tonsillectomy.  See e.g., a statement from the Veteran dated in January 2010.  However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, dysphasia is not a condition that can be causally related to military service, to include a tonsillectomy, without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board concludes that, although the Veteran is competent to report symptoms, his statements as to the origin of his dysphasia do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  

Furthermore, the Board finds that the VA medical professional who conducted the March 2010 VA examination and provided the December 2011 opinions concerning etiology of the Veteran's dysphasia are more persuasive than the Veteran's statements.  The examiner conducted a physical examination of the Veteran, reviewed the entire claims file and medical history of the Veteran on two occasions, and provided nexus opinions with a supporting rationale.  Thus, the Board finds that the VA examiners' opinions are more persuasive than the statements of the Veteran with respect to the etiology of the Veteran's dysphasia. 

The Board acknowledges that service connection may be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As noted above, a lay person is not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  However, that same lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  Although the Veteran stated that his difficulty swallowing is related to his in-service tonsillectomy, as noted by the VA examiner, there is no evidence of choking, throat spasms or difficulty swallowing since the period of recuperation of the Veteran's in-service tonsillectomy "until into the decade of the 2000's."  See the December 2011 VA opinion.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

In addition, the Board notes that the Veteran has asserted that he has experienced difficulty swallowing since his in-service tonsillectomy; a period of more than 65 years.  See a September 2007 VA treatment record and s 2010 statement from the Veteran.  However, less than two months before the Veteran initially made this assertion, he told the July 2007 VA examiner that the throat spasms and choking he experienced since the in-service tonsillectomy had "long since stopped."  See the July 2007 VA examination report.  This gap in time weighs against the Veteran's assertions of continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Moreover, a June 2008 VA treatment record reflects that the Veteran specifically denied experiencing dysphasia which weighs against the Veteran's statements concerning chronicity.  See a June 2008 VA treatment record.  Thus, entitlement to service connection for dysphasia based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b). 

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for dysphasia.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for dysphasia, to include a secondary to service-connected residuals of a tonsillectomy, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).



ORDER

Entitlement to service connection for dysphagia, to include as secondary to service-connected residuals of a tonsillectomy, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


